PD-1737-13                            COURT OF CRIMINAL APPEALS
                                                                                                  PD-1737-13
                                                                                         AUSTIN, TEXAS
                                     BALL & HASE                       Transmitted 2/2/2015 4:54:32 PM
                                    A PROFESSIONAL CORPORATION          Accepted 2/4/2015 11:00:15 AM
                                ATTORNEYS AND COUNSELORS AT LAW                           ABEL ACOSTA
                                                                                                  CLERK
WES BALL                                                       4025 WOODLAND PARK BLVD
     BOARD CERTIFIED-CRIMINAL LAW                                         SUITE 100
     TEXAS BOARD OF LEGAL SPECIALIZATION                           ARLINGTON, TEXAS 76013

DON HASE                                                               TELEPHONE (817) 860-5000
      BOARD CERTIFIED-CRIMINAL LAW                                      TELEFAX (817) 860-6645
      TEXAS BOARD OF LEGAL SPECIALIZATION




                                            February 2, 2015



    Abel Acosta, Clerk
    Court of Criminal Appeals
    P.O. Box 12308                                                    February 4, 2015
    Austin, Texas 78711


           Re:    Voltmann v. State, PD-1737-13

    Dear Mr. Acosta:

    The referenced case is pending a decision on the State’s Petition for Discretionary Review that
    was filed January 15, 2014. I filed a response on behalf of Mr. Voltmann (Appellant) on
    February 13, 2014 opposed to the grant of the State’s PDR. To date, it appears that no decision
    has been made and nothing is on the court’s calendar concerning this case.

    Appellant’s case was reversed in part by the Court of Appeals which found the evidence
    insufficient to support a deadly weapon finding and directed that the judgment be reformed.
    Voltmann v. State, No. 14-12-00590-CR (Tex. App. – Houston [14th] September 5, 2013, pet.
    filed.) (mem. op., not designated for publication). The State’s PDR has delayed the removal of
    the deadly weapon finding which is being applied to Mr. Voltmann who is confined in the
    Institutional Division of the Texas Department of Criminal Justice, delaying consideration for
    parole.

    Appellant’s counsel has taken note that this Honorable Court has recently decided a case that
    would appear to be in his favor in Brister v. State, 2014 WL 6967829 (Tex. Crim. App. Dec. 10,
    2014). Appellant’s counsel contacted the clerk’s office by telephone in the past couple of
    months to inquire about the status of the case and is now concerned that a decision will not be
Mr. Acosta
February 2, 2015
Page | 2




made until long after Appellant has served a sentence being treated as “aggravated” pursuant to
Article 421.12 3g Tex. Code Crim. Proc. when it ultimately will not be the final judgment of the
Court. Appellant requests that you bring this letter of inquiry to the attention of the members of
the Court.

Respectfully,



_/s/ Wes Ball_________________________________
WES BALL

WB/md

cc:    Tarrant County District Attorney’s Office
       Mr. Max Voltmann